10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 1:18-cv-08653-VEC-SDA Docu

IN THE UNITED STAT
i

‘ {i
D. GEORGE ee
- i; taint,
@ ji Ya. “

VS 7

   

JASON GOODMAN,

Defendant 1

Defendant, Jason Goodman, Pro Se move

(‘Plaintiff’), and states as follows:

(Steele v Goodman 3:17-cv-00601

of Plaintiff’?s motion to intervene.

proceedings. This new developme

time to respond.

MOTION FOR LEAVE TO EXTEND TIME TO RESPON

 

 

CPOR THE SOUTHERN DI

PS. | @age No.: 1:18-cv-08653-VEC-SDA

MOTION FOR LEAVE TO EXTEND TIME) T¢
COMPLAINT

to file a response to the Second Amended Complaint filed by Plaintiff, D. George Sweigert |

1. The Intervenor Applicant Steve Out

past, Outtrim has participated in coordinated activities with Plaintiff intended to

disrupt Goodman’s business, person

recognized the frivolous nature of thé
process. Outtrim’s email of November 7, 2019 represents a demonstration of

pattern and practice of frivolous intervention attempts intended to increase these

= Le.

ment 99 Filed 11/12/19 Page 1 of 4

 

ES DISTRICT COURT. y::;)",

 

if
FAIR

TRICT OF NEW YORK

*y Ai ite 25
ee L? Bes i: [9

  

oppo LEAVE TO EXTEND TIME
iY 1 RES ND TO SECOND AMENDED
OMPLAINT

Bo
feos

+O RESPOND TO SECOND AMENDED

Ss this Honorable Court for an extension of time

rim is a known associate of Plaintiff, In the

al life and legal Defense. In the Virginia suit,
-N AHL) Outtrim wrote a declaration in support
The motion was denied as the court in Virginia

‘ir claims and their attempt to abuse the legal

nt Causes the Defendant to request additional

D TlO SECOND AMENDED COMPLAINT - 1

 

 

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23:

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Docum

2. No party would be prejudiced by tl

3. The time to respond has not expire

WHEREFORE, Defendant, Jason Goodm:

q
1

ent99 Filed 11/12/19 Page 2 of 4

ne extension.

d.

an, hereby requests that the Court enter an

Order (1) granting her Motion for an Extension of Time; (2) providing Defendant with an

extension of time to file his response to the Secon
November 21, 2019; and (3) awarding Defendant

appropriate.

d Amended Complaint until on or before

such further relief as the Court deems

MOTION FOR LEAVE TO EXTEND TIME TO RESPOND TO SECOND AMENDED COMPLAINT - 2

 

 
15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

LELa.

Case 1:18-cv-08653-VEC-SDA Document 99 Filed 11/12/19 Page 3 of 4

I hereby attest that the pleadings herein ave accurate and true under penalties of perjury.

Further, I hereby attest that the attached exhibits are accurate and true copies of source

documents as described.

Signed this 12 day of November 2019

nian we
a 2 eee
fol”
CY .
Of A

a

 

MOTION FOR LEAVE TO EXTEND TIME TO RESPON

Jason Goodman, Defendant, Pro Sq
252 7" Avenue Apt 63

New York, NY 10001

(323) 744-7594
truth@crowdsourcethetruth.org

 

D TO SECOND AMENDED COMPLAINT - 3

 

 
 

—

Case 1:18-cv-08653-VEC-SDA Document 99 Filed 11/12/19 Page 4 of 4

CERTIFICATE OF SERVICE
Thereby certify that on November 12, 2019, a true copy of the foregoing was sent via

email to the following:

D. George Sweigert
C/O Genera Delivery
Rough & Ready, CA 95975

Signed this __12___ day of November 2019

S Jason Goodman, Defendant, Pro Se

252 7th Avenue Apt 6s

New York, NY 10001

(323) 744-7594
truth@crowdsourcethetruth.org

 
